Opinion filed April 4, 2019




                                                 In The

            Eleventh Court of Appeals
                                   —————
                               No. 11-18-00329-CR
                                   —————
                          MICHAEL STOGLIN, Appellant
                                        V.
                          THE STATE OF TEXAS, Appellee

                          On Appeal from the 358th District Court
                                   Ector County, Texas
                           Trial Court Cause No. D-17-1911-CR

                           MEMORANDUM OPINION
        Appellant, Michael Stoglin, has filed a motion to dismiss this appeal. In the
motion, Appellant asks that his notice of appeal be withdrawn and that this appeal
be dismissed. The motion is signed by both Appellant and his counsel in accordance
with TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


April 4, 2019                                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.